DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/029,917 filed on 23 September 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2015/0176946 to Montgomery.
Regarding Claims 1, 7, 13, 15
Regarding Claim 14, Montgomery discloses the members are releasably connected to each other (at least paragraph 67).
Regarding Claim 17, Montgomery discloses alternating male and female configurations along the perimeter edge, see figure 5 where one side is female (72) and the next perimeter edge is male (70).  “The perimeter edge” is interpreted as the entire perimeter edge, and not a single edge.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over by US Patent Application Publication 2015/0176946 to Montgomery.
Regarding Claims 4, 10, 18, Montgomery discloses the device of claims 1/7/15, but fails to specifically disclose the male and female configurations are disposed on all sides of the perimeter.  However, Montgomery discloses that the bases may be St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8).
Regarding Claim 17, if Applicant disagrees with the interpretation and rejection above; Montgomery discloses the device of claim 15, but fails to specifically disclose the perimeter edge defines a series of alternating male and female configurations (interpreted as alternating on each individual edge).  However, it has been held that rearrangement of the parts of an invention which achieves the same result would have been an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7).

Claims 2-3, 5, 8-9, 11, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over by US Patent Application Publication 2015/0176946 to Montgomery in view of US patent Application Publication 2012/0247310 to Klasen.
Regarding Claims 2, 8, 16, Montgomery discloses the device of claims 1/7/15, but fails to specifically disclose the male and female configurations define a reciprocal dovetail shape.  Montgomery discloses “tongue and groove”, “puzzle piece fittings”, and “locking mechanisms” in at least paragraph 60.  
Klasen teaches submodules of ammunition connected together utilizing a dovetail joint (see fig.1) for the old and well-known advantage of the dovetail joint being a secure joint not easily pulled apart.

Regarding Claims 3, 9, the combination of Montgomery and Klasen disclose the device of claims 2/8, further comprising alternating male and female configurations along the perimeter edge, see figure 5 where one side is female (72) and the next perimeter edge is male (70).  “The perimeter edge” is interpreted as the entire perimeter edge, and not a single edge.
If the Applicant disagrees about the interpretation “alternating” above:  The combination of Montgomery and Klasen disclose the device of claims 2/8 but fails to specifically disclose the perimeter edge defines a series of alternating male and female configurations (interpreted as alternating on each individual edge).  However, it has been held that rearrangement of the parts of an invention which achieves the same result would have been an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7).
Regarding Claims 5, 19, Montgomery discloses the device of claims 4/18, wherein the perimeter edge defines a series of alternating male and female configurations (), but fail to specifically disclose the male and female configurations define a reciprocal dovetail shape.  Montgomery discloses “tongue and groove”, “puzzle piece fittings”, and “locking mechanisms” in at least paragraph 60.  
Klasen teaches submodules of ammunition connected together utilizing a dovetail joint (see fig.1) for the old and well-known advantage of the dovetail joint being a secure joint not easily pulled apart.

Regarding Claims 5, 19, if Applicant disagrees with the interpretation and rejection above, Montgomery discloses the device of claims 4/18, but fail to specifically disclose the male and female configurations define a reciprocal dovetail shape, and the perimeter edge defines a series of alternating male and female configurations.  Montgomery discloses “tongue and groove”, “puzzle piece fittings”, and “locking mechanisms” in at least paragraph 60.  
Klasen teaches submodules of ammunition connected together utilizing a dovetail joint (see fig.1) for the old and well-known advantage of the dovetail joint being a secure joint not easily pulled apart.
Since Montgomery disclosed many possibilities of locking designs, it would have been obvious to one having ordinary skill to utilize the dovetail system as taught by Klasen for the old and well-known advantages of the dovetail joint.
Regarding alternating male and female configurations, it has been held that rearrangement of the parts of an invention which achieves the same result would have been an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7).
Regarding Claim 11, Montgomery discloses the system of claim 10 but fails to specifically disclose the male and female configurations define a reciprocal dovetail shape, and the male and female configurations are placed along positions on all sides.
Regarding the dovetail: Montgomery discloses “tongue and groove”, “puzzle piece fittings”, and “locking mechanisms” in at least paragraph 60.  

Since Montgomery disclosed many possibilities of locking designs, it would have been obvious to one having ordinary skill to utilize the dovetail system as taught by Klasen for the old and well-known advantages of the dovetail joint.
Regarding the male and female configurations placed on all sides: Montgomery discloses that the bases may be connected together using the male and female connection mechanisms.  Duplicating these male and female connecting mechanisms to all sides would have been an obvious engineering design choice, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8).

Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over by US Patent Application Publication 2015/0176946 to Montgomery in view of US Patent 5,429,053 issued to Walker.
Regarding Claims 6, 12, Montgomery discloses the device of claims 1/7, but fails to specifically disclose the platform member provides at least one anchoring aperture.  However, Walker teaches a firework mortar structure and support with anchoring apertures 107 (fig.12) for the well-known purpose of securing the base.  It would have been obvious to one having ordinary skill to include anchoring apertures to the base of Montgomery as taught by Walker for the advantage of allowing a secure connection of the base of the launcher.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641